UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4661


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBBY LEE MCFALLS, a/k/a Robbie Lee McFalls,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cr-01178-JMC-1)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robby Lee McFalls pled guilty without a plea agreement

to     two       counts       of    mailing    threatening          communications,          in

violation of 18 U.S.C.A. § 876(c) (West Supp. 2012); and one

count of influencing, impeding, or retaliating against a federal

official         by     threatening      or    injuring       a     family       member,     in

violation of 18 U.S.C.A. § 115 (West 2000 & Supp. 2012), and was

sentenced to sixty months in prison.                          Counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that    there         are    no    grounds    for    appeal,      but   explaining         that

McFalls believes the district court erred when it imposed his

sixty-month sentence.                 The Government has declined to file a

responsive brief and McFalls has not filed a pro se supplemental

brief, despite receiving notice of his right to do so.                               Finding

no error, we affirm.

                 After United States v. Booker, 543 U.S. 220 (2005), we

review       a    sentence         for   reasonableness,          using     an    abuse     of

discretion standard of review.                     Gall v. United States, 552 U.S.
38, 51 (2007).              The first step in this review requires the court

to   ensure       that       the   district    court     committed        no     significant

procedural error.              United States v. Evans, 526 F.3d 155, 160-61

(4th     Cir.         2008).        Procedural       errors       include      “failing     to

calculate         (or       improperly    calculating)        the    Guidelines       range,

treating the Guidelines as mandatory, failing to consider the

                                               2
[18   U.S.C.A.       § 3553(a)         (West    2000    &     Supp.    2012)]        factors,

selecting      a    sentence      based        on   clearly       erroneous     facts,      or

failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.”                                 Gall,

552 U.S. at 51.

              “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,   we    review     for     abuse    of       discretion”       and     will   reverse

unless we can conclude “that the error was harmless.”                                 United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                            If, and only

if, this court finds the sentence procedurally reasonable can

the   court        consider      the     substantive          reasonableness         of    the

sentence imposed.          United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).         We have reviewed the district court record and

discern no procedural or substantive sentencing error in the

district      court’s     decision        to    impose      the    sixty-month        below-

Guidelines sentence.

              We have examined the entire record in accordance with

our   obligations        under    Anders        and    have    found     no    meritorious

issues for appeal.            Accordingly, we affirm the district court’s

judgment.      This court requires that counsel inform McFalls, in

writing,    of     the   right    to     petition      the     Supreme      Court     of   the

United States for further review.                      If McFalls requests that a

petition be filed, but counsel believes that such a petition

                                                3
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on McFalls.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4